Citation Nr: 0325580	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Timeliness of the substantive appeal from a September 
1998 rating decision denying service connection for a low 
back disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel




INTRODUCTION

The veteran had active naval service from April 1951 to April 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board and, in a June 2001 
decision, the Board denied the veteran's appeal as to both 
issues.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a January 2003 Order, the 
Court vacated the June 2001 Board decision and remanded the 
case to the Board consistent with a December 2002 Joint 
Motion for Remand and to Stay Proceedings.  The Joint Motion 
for Remand and to Stay Proceedings directed the Board to 
discuss a November 1998 private physician's statement and to 
consider whether an April 1999 faxed letter from the 
veteran's previous representative could be construed as a 
timely substantive appeal.   


REMAND

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  

The February 2000 rating decision which gives rise to this 
appeal was prior in time to the enactment of VCAA, and it 
does not appear that notice of VCAA was thereafter furnished 
to the veteran by the RO during the course of the appeal.  
The June 2001 Board decision which was vacated by the Court 
briefly noted the enactment of VCAA.  However, since that 
time the Court has made it clear that failure to adequately 
show compliance with VCAA notice requirements and any BVA 
failure to enforce compliance with VCAA notice requirements 
is remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

In the recent past, the Board had been attempting to remedy 
any deficiency with regard to VCAA notice (without the 
further delay resulting from a remand) by sending an 
appropriate VCAA letter to the appellant under the provisions 
of 38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, it appears that the case must 
now be returned to the RO for appropriate action to ensure 
that all VCAA notice requirements have been met.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.	The RO should review the record and 
send an appropriate letter to the 
veteran and his representative to 
ensure compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should (a) advise the 
veteran of the information and 
evidence not of record that is 
necessary to substantiate his claim, 
(b) of the information and evidence 
that VA will seek to provide, and (c) 
of the information and evidence that 
the veteran is expected to provide.  

2.	When the above action has been 
completed, the RO should review the 
claims file and determine if any new 
evidence has been received since the 
June 2000 statement of the case.  If 
necessary, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




